Per Curiam
(Barnes, President; Hallo well, J.; and Coxe, 3.).
This fieri facias is irregular, and must be set aside. It is impossible to avoid the force of the suggestion which has been made, that previous to the hearing of the defendant by the insolvent court, another capias ad satisfaciendum could not have been issued by the plaintiff; and the reason is plain — the operation of the first writ of capias ad satisfaciendum continued, and was not spent. Certainly this de-*399lendanf, upon his pedilón beinv tejecied by the insolvent comí, ai, the 1 toar!nir, rniirht have surreudeied hha-eil in discharge of his bond, and then he would have been in (ho actual cu-tody oi the sheriff on this very capias ad ¡■utibfaüatdvm, from r\ hich that bond relieved him for a time, and to which lie rtíunied b\ the -un'emler; that, execution was therefore in full opetaiioti when (aw find jadas was issued. There is noihiaa in the snriae.aion thut upon homer executions this defendant refused to show piopeny. fie was hound to submit his person to artoM under this captas ad »uii.'j'acifiirluui ; for die sheriff when he arrested him had no other writ acamst him.
Rule absolute, (a)

 See Smith v. M’Affee, ante, p. 85-